department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date of formation c organizer member d organizer member f organizer member g for-profit entity h local department of aging l state_agency m state x dollars amount y dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil 501-dollar_figure we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you formed as a limited_liability_company hereafter llc on b organizers members include c d and f your formation document is silent regarding your purpose and how assets will be distributed upon dissolution in the state of m your you do not have an operating_agreement you also do not have bylaws your name includes the name of one of your members c according to your application your board consists of an office manager and four drivers your purpose is to provide non-ambulatory transportation for individuals that are assigned daily by the local department of aging known as h and l clients of l are the general_public and l schedules riders who go to non-ambulatory medical appointments you provide transportation services for individuals for appointments for medical dental and employment related activities you also provide transportation services for individuals to social functions there is related a llc named g which also provides the same services as you g is owned by c g has been providing transportation services as a contracted vendor for h and l as well as private transportation for approximately seven years g will remain a separate business and will continue working with h and l as they have in the past you provided copies of contracts as a non-ambulatory transportation provider with h and l but the contracts were between g and those entities you said you do not have any contracts budget cuts have caused h to eliminate programs that provided transportation g is contracted to provide transportation services for h and has been providing those services for several years you are formed for the clientele that were being transported by g under these programs you said you are offering them a chance to continue to be transported just as they have in the past only your company name will be different you said that g has four vehicles and four drivers providing transportation for h and l these vehicles and drivers are used approximately of the time by you to provide rides you also share a physical address with g you said you need to be a public charity in order to obtain donations grants and monetary gifts these funds will help maintain your business so that you can continue to provide safe and reliable transportation to these individuals in their time of need you are not a taxi service to whoever calls the rides will be scheduled and reoccurring these rides will replace what they are losing through the county budget cuts you will charge a rate of x dollars per ride or y dollars if it is round trip this will allow the clients to continue being transported to their employment appointments and daycare programs you said you have nothing to do with the fare being charged to your clients therefore you cannot reduce a fare the money you receive covers gas insurance maintenance for the vehicles and the general cost of running a business your budgets include payroll expenses that account for more than of your annual revenue the remaining or so of your revenue that you do not anticipate expending you have classified as net_income your mission is to lessen the burden of government assistance by providing safe and reliable transportation for families in need which no longer have access law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and letter rev catalog number 47630w do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revrul_85_2 1985_1_cb_178 sets forth the criteria for determining whether an organization's activities are lessening the burdens of government whether the governmental_unit considers the organization's activities to be its burden and whether these activities actually lessen the burden of the governmental_unit an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 505_f2d_1068 6th cir the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related non-profit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes letter rev catalog number 47630w application of law you are not as described in sec_501 of the code because you are not organized and operated exclusively for charitable purposes you are not as described in sec_1_501_c_3_-1 because you fail both the organizational and operational tests you do not meet the requirements in sec_1_501_c_3_-1 and c -1 b your organizing document is silent regarding your purpose and dissolution therefore you do not meet the requirements in sec_501 of the code and you fail the organizational_test you do not meet the provisions of sec_1_501_c_3_-1 because more than an insubstantial part of your activities are not in furtherance of an exempt_purpose you are formed to conduct the same activities as the for-profit g but you said you want to cover more of your expenses by obtaining gifts grants and contributions you said the only difference between you and g is the company name these facts show you are operating for substantial non-exempt private purposes you are not described in sec_1_501_c_3_-1 because your earnings inure to the benefit of private shareholders you are not set up as a non-profit organization rather you are set up as a for-profit llc your members shareholders are individuals the way you are formed in and of itself precludes you from qualifying from exemption you said the money you receive will cover gas insurance maintenance for the vehicles and the cost of running a business you use the cars owned by g from the general public’s perspective it is not clear how you are distinguishable from g as you have very similar names and share an address you are not defined in sec_1_501_c_3_-1 because you are operating to confer the advantages of tax-exempt status to g as you can receive donations to help cover expenses of cars they own you further the personal interests of c as she is the owner of g you indicated you lessen the burden of government assistance by providing safe and reliable transportation for families in need which no longer have access as stated in revrul_85_2 an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden you have not shown that a governmental_unit considers your activity to be its burden or that you actually lessen that burden you are like the organization in better business bureau although you may serve some charitable purposes the presence of non-exempt private purposes precludes exemption under sec_501 of the code similar to the organization in harding hospital you have the burden of proving that you satisfy the requirements for tax exemption you have failed to prove that you are not operating for the benefit of c and her for-profit organization g therefore you do not qualify for exemption under sec_501 of the code you are similar to the organization described in international postgraduate medical foundation ipmf your founder owns a for-profit company which benefits substantially from the manner in which your activities are conducted like impf you are not operated exclusively for exempt purposes within the meaning of sec_501 even if you further other exempt purposes letter rev catalog number 47630w your position you said you are not operating in a commercial manner because you do not have commercially licensed drivers you said the business does not contract with anyone does not take general_public rides and does not operate as a taxi service the individuals you provide transportation for are handicapped and special needs individuals that have preset times to ride to work appointments or adult daycare you said you should not be confused with g g does do contracts but it is a totally separate_entity you said no person owns shares of the business you seek donations to cover the cost of gas and maintenance your board_of directors is not compensated but you give reasonable_compensation to employees our response to your position although you stated that you should not be confused with g you are operating in a manner indistinguishable from g you are not operating exclusively for exempt purposes as described in sec_501 of the code as describe above conclusion based on the facts presented you do not meet the organizational and operational tests in sec_1_501_c_3_-1 your activities do not exclusively further an exempt_purpose and your income inures to the benefit of c accordingly you do not qualify for exemption as an organization described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
